Order entered July 15, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00859-CV

                               THERESA BARNETT, Appellant

                                                 V.

                          DAVID S. CROCKETT, ET AL., Appellee

                       On Appeal from the 116th Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 10-00136

                                             ORDER
       Before the Court is appellant’s July 13, 2014 emergency motion to suspend enforcement

of judgment pending appeal in which appellant requests an emergency order suspending

enforcement of the trial court’s July 29, 2013 sanctions order and June 19, 2014 judgment, which

incorporates the sanctions order.

       We DENY appellant’s motion for an emergency order suspending enforcement of the

trial court’s July 29, 2013 sanctions order and the June 19, 2014 judgment. We further ORDER

the trial court to transmit a supplemental clerk’s record containing its written findings of fact and

conclusions of law to this Court within THIRTY DAYS of the date of this order.
       This Court will DEFER ruling on the adequacy of the bond in this case pending receipt

of the record of the proceedings determining the amount of bond, deposit or security required in

this case, the appellant’s net worth, and the trial court’s findings of fact and conclusions of law,

stating with particularity the factual basis for the determination of appellant’s net worth. The

parties may file letter briefs of no more than three pages addressing the adequacy of the bond,

deposit or security required in the case within ten days of the filing of the supplemental clerk’s

record transmitting the trial court’s findings of fact and conclusions of law.

       We DIRECT the Clerk to send copies of this order by electronic transmission to all

parties and to the Honorable Tonya Parker, Presiding Judge of the 116th Judicial District Court,

Dallas County, Texas.

       We ABATE the appeal to allow the trial court to comply with this order.




                                                      /s/     CAROLYN WRIGHT
                                                              CHIEF JUSTICE